Citation Nr: 1452839	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  08-29 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to March 1996. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida which increased the Veteran's evaluation for her lumbar spine degenerative disc disease from 10 to 20 percent; effectuated the award as of June 22, 2007; and denied her claim for TDIU. These claims were remanded by the Board in October 2010 for further action. In May 2013 the Board again remanded the claims to provide the Veteran with a hearing before a Veterans Law Judge. A review of the record shows that the RO has complied with all remand instructions. 

The Veteran testified before the undersigned Veterans Law Judge in August 2014, in a travel board hearing at St. Petersburg, Florida; a transcript of that hearing is associated with the claims folder and has been reviewed.


FINDINGS OF FACT

1. Prior to January 1, 2012, the Veteran's degenerative disc disease of the lumbar spine had been manifested by complaints of back pain, left leg pain, pain of the buttocks, numbness of the buttocks, fatigue, and loss of daily activity functions; objectively, she had flexion more than 30 degrees but less than 60 degrees, with no objective evidence of ankylosis, no incapacitating episodes, and no associated bowel or bladder problems.

2. From January 1, 2012, the Veteran's degenerative disc disease of the lumbar spine has been manifested by complaints of back pain, left leg pain, pain of the buttocks, numbness of the buttocks, fatigue, and loss of daily activity functions; objectively, forward flexion of no more than 30 degrees, with diagnostic findings which were positive for radiculopathy symptoms, and with no objective evidence of unfavorable ankylosis, no incapacitating episodes, and no associated bowel or bladder problems.

3. The Veteran's service-connected disabilities have precluded her from substantially gainful employment since May 1, 2007.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent prior to January 1, 2012 for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243.

2. The criteria for a rating of 40 percent from January 1, 2012 for degenerative disc disease of the lumbar spine have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243 (2014).

3. The criteria for a rating of 40 percent from April 12, 2007 for moderately severe incomplete paralysis of the sciatic nerve have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(o)(2), 4.124a, Diagnostic Code 8520 (2014).

4. The criteria for entitlement to TDIU have been met, effective June 22, 2007. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in July 2007.  

VA also has a duty to assist the Veteran in the development of the claims. The claims file contains VA medical records, private medical records, and Social Security Administration (SSA) records. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

The Veteran was afforded VA examinations in July 2009, May 2009 and January 2008. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination obtained in this case is more than adequate, as it provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).    

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2014), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id. § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Rating the Spine

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2014). Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.


Rating Peripheral Neuropathy of the Lower Extremities

While the Veteran's service connection for degenerative disc disease of the lumbar spine was not previously rated under DC 8520, the Board finds a rating under this criteria, in addition to a rating under DC 5243, is appropriate.

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor. See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," "moderately severe," and "severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Prior to January 1, 2012

In a June 2007 correspondence, the Veteran alleged that her low back disability had worsened. (See June 2007 statement in support of claim). A VA examination was obtained in January 2008. The VA examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 40 degrees, extension from 0 to 10 degrees, lateral flexion on both right and left from 0 to 30 degrees, and lateral rotation on both right and left 0 to 45 degrees. The examination further noted an antalgic gait due to the Veteran's guarded posture. Since the Veteran's thoracolumbar spine demonstrated a forward flexion greater than 30 degrees but not greater than 60 degrees, a rating exceeding 20 percent is not warranted under DC 5243. 

A higher rating exceeding 20 percent is not warranted as the competent credible evidence does not indicate that the Veteran had unfavorable or favorable ankylosis in the entire spine, entire thoracolumbar spine, or entire cervical spine. Furthermore the claims folder does not indicate that the Veteran experienced an incapacitating episode for a total duration of at least four weeks during the last 12 months. For VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

The claims folder indicates that prior to June 22, 2007, the Veteran was experiencing mild to moderate radiating pain down the buttocks and left leg. (See April 12, 2007 pain center medical records). The radiating pain made the Veteran unable to sit and at times left the Veteran's buttocks numb. The Veteran was subsequently diagnosed with lumbar radiculopathy. (See May 2009 interval medical evaluation). In a September 2014 private medical evaluation, the physician opined that the Veteran's lumbar radiculopathy symptoms are moderately severe. With moderately severe symptoms of sciatic nerve, a separate rating not to exceed 40 percent is warranted under DC 8520.While VA is to avoid evaluating the same disability under various diagnoses; a separate disability rating may be assigned for distinct disabilities from the same injury, so long as the symptomatology is not duplicative. Estaban v. Brown, 6 Vet. App. 259, 262 (1994). Here, moderately severe radiating pain within the left leg and numbness of the buttocks associated with the Veteran's degenerative disc disease are not contemplated within the DC 5243 criteria.

The claims folder does not indicate that the Veteran experiences severe symptoms with marked atrophy or complete paralysis of the sciatic nerve. Rather, the claims file affirmatively reflects that the Veteran's radiculopathy symptoms are no more than moderately severe. Based on the above, a rating in excess of 40 percent is not warranted.

Generally, the effective date of an evaluation and award of compensation is based on when the claim for an increase rating is received by VA or the date the entitlement arose, whichever is later. 38 C.F.R. § 3.400. However, a Veteran may receive an earlier effective date than the date if the ascertainable facts reflect that an increase in disability occurred earlier than the claim and within one year from the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2). Here, the medical records reflects that the Veteran experienced moderate radiating pain in her left leg and buttocks, difficulty sitting, and numbness associated with her radiculopathy as early as April 12, 2007, prior to her claim for an increase rating. Thus, the Veteran's entitlement to an initial rating of 40 percent disabling, and no higher, for moderately severe incomplete paralysis of the sciatic nerve, is granted effective April 12, 2007, on the basis that she experienced a factually ascertainable increase in disability on this date.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. 

From January 1, 2012

The September 2014 private medical report noted the Veteran's forward flexion of the thoracolumbar spine at less than 30 degrees. The examiner further noted moderately severe left lumbar radiculopathy, including pain, numbness, and tingling through the left buttocks. Additionally, the examiner noted positive findings of tenderness, muscle spasms, sensory loss, muscle weakness, and an abnormal gait. According to the examiner, the earliest onset of the Veteran's limitations was in early 2012. Thus, based on the Veteran's 30 degrees or less forward flexion of the thoracolumbar spine, a 40 percent rating is warranted under DC 5243, effective from January 1, 2012. 

A higher rating exceeding 40 percent is not warranted as the competent credible evidence does not indicate that the Veteran had unfavorable ankylosis in the entire spine, entire thoracolumbar spine, or entire cervical spine for VA purposes. Furthermore the claims folder does not indicate that the Veteran experienced an incapacitating episode for a total duration of at least four weeks during the last 12 months. 

The Board acknowledges that the September 2014 private medical report examiner noted that the Veteran suffers from unfavorable ankylosis of the entire spine and has been prescribed bed rest due to a period of acute signs and symptoms as a result of her intervertebral disc syndrome for 6 weeks of more during the past 12 months. However, for VA compensation purposes, unfavorable ankylosis is a condition which the spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the coastal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or discoloration; or neurologic symptoms due to nerve root stretching. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (5) (2014). Here the private medical report does not indicate the symptoms listed above exist. Thus, a rating for unfavorable ankylosis of the entire spine cannot be granted. 

Additionally, while the private medical report examiner noted the Veteran has been prescribed bed rest within the past 12 months, the claims folder does not reflect such. Instead, in an August 2014 hearing with the undersigned Veteran's Law Judge, the Veteran explained that her physicians do not prescribe bed rest but rather verbally advises her to stay off her back. Since the record does not reflect that the Veteran has been prescribed bed rest by a physician and treatment by a physician for intervertebral disc syndrome, a higher rating due to incapacitating episodes is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." See M21-1MR, Part IV, Subpart ii, Chapter 2(F)(24)(c). In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In connection with this order, the Veteran is serviced connected for a hysterectomy, evaluated as 30 percent disabling from April 1996, degenerative disc disease of the lumbar spine evaluated as 10 percent disabling from April 1996, 20 percent disabling from June 2007, 100 percent from May 2008, 20 percent from August 2008, and 40 percent from disabling from June 2012, incomplete paralysis of the sciatic nerve evaluated as 40 percent disabling from April 2007, right knee chondromalacia of the patella  evaluated as 10 percent disabling from February 2008, left knee chondromalacia of the patella  evaluated as 10 percent disabling from February 2008, tinnitus evaluated as 10 percent disabling from July 2009, scar of the lumbar spine evaluated as 10 percent disabling from February 2008, right carpal tunnel syndrome evaluated as 10 percent disabling from February 2008, a left radial head fracture dislocation evaluated as noncompensable, right pes planus evaluated as noncompensable, hearing loss evaluated as noncompensable, rhino-sinusitis evaluated as noncompensable, hemorrhoids evaluated as noncompensable, and removal of right upper calf nodule evaluated as noncompensable for a combined evaluation of 40 percent from April 1, 1996 and 70 percent from April 12, 2007.The Veteran's claim for TDIU was denied in February 2008.

The evidence reflects that the Veteran has a Master's degree in human resource management. Prior to April 2007, the Veteran was employed as an education services specialist with the Navy College. The Veteran alleges she was forced to resign from her position with the Navy College in April 2007 due to her back disability. (See June 2007 statement in support of claim). The claims folder reflects that the Veteran last worked on April 30, 2007. (See November 2007 request for employment information in connection with claim for disability benefits and May 2007 resignation from civil service email). 

SSA records reflect disability due to degenerative disc, osteoarthritis, carpal tunnel syndrome, and mood disorder from April 30, 2007. SSA determinations are not binding on the VA but are for consideration.  The SSA records reflect that the Veteran reported that she experiences back pain, difficulty sitting, lack of focus, and depression. SSA records also reflect that the Veteran was unable to continue her employment due to the work demands exceeding her residual functional capacity.

While SSA records reflect that the Veteran left her employment in April 2007 due to her back condition, the Veteran's former employer notes that the Veteran resigned due to the permanent transfer of her spouse to another duty station. (See November 2007 request for employment information in connection with claim for disability benefits).

A January 2008 VA medical examination reflects that the Veteran was diagnosed with degenerative disc disease and experienced a limited range of motion of her thoracolumbar spine. The examination further reflects that the Veteran was able to complete daily activities independently. Based on the clinical findings the examiner opined that the Veteran was able to perform sedentary to light duty employment. 

In a March 2013 multiple impairment questionnaire, the Veteran's primary physician opined that the Veteran's service connected disabilities to include her degenerative disc disease prevented her from performing gainful employment.  The questionnaire noted the Veteran's constant low back pain, radicular pain, inability to sit continuously, limited range of motion, and inability to sustain a full time competitive job that requires looking at a computer screen and down at a desk. The physician lastly opined that the Veteran's earliest onset of her limitation was at least June 2007.

The September 2014 private examiner opined that the Veteran is unable to perform gainful employment due to the limitations stemming from her spinal impairment. The examiner noted the Veteran's limited range of motion of her thoracolumbar spine, radicular pain, and permanent nature of the Veteran's musculoskeletal condition. The examiner further opined that the Veteran's earliest onset of her limitation was at least June 2012.

In giving the benefit of the doubt to the Veteran, the Board finds that the Veteran has been unable to secure or maintain a substantially gainful occupation as a result of service-connected disability.

After reviewing the pertinent evidence of record, the Board concludes that the criteria for the award of a TDIU have been met beginning June 22, 2007, receipt of the TDIU claim. At the time this claim arose the Veteran had two or more disabilities, with one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. Thus, the Veteran's service-connected disabilities meet the schedular criteria for the award of a TDIU. The record reflects that the Veteran stopped working on April 30, 2007. Although opinions have been obtained indicating that the Veteran is capable of sedentary work, private examinations found that the Veteran was unable to work due to her back condition symptoms. Additionally, the SSA has found the Veteran incapable to maintain employment due to her service-connected back disability. As such, the Board finds that the evidence is at least in equipoise that the Veteran is unemployable beginning May 1, 2007. The ascertainable facts reflect that the Veteran was unable to maintain meaningful employment due to her service-connected disabilities prior to and within one year of her claim. Therefore, entitlement to a TDIU is granted effective May 1, 2007, date in which the ascertainable facts reflect entitlement arose. 


ORDER

Entitlement to an increased rating in excess of 20 percent, for degenerative disc disease of the lumbar spine, prior to January 1, 2012, is denied.

Entitlement to an increased rating of 40 percent disabling, and no higher, for degenerative disc disease of the lumbar spine, is granted effective January 1, 2012, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating of 40 percent disabling, and no higher, for moderately severe incomplete paralysis of the sciatic nerve, is granted effective April 12, 2007, subject to the laws and regulations controlling the award of monetary benefits.

Subject to the laws and regulations governing payment of monetary benefits, entitlement to a TDIU is granted effective May 1, 2007.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


